Citation Nr: 1456727	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  04-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Michigan Army National Guard from September 1956 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that jurisdiction over the appeal previously resided with the RO in Montgomery, Alabama, but in December 2013, the Veteran requested a permanent transfer of all of his records to the St. Petersburg, Florida, RO due to a change of address.  Accordingly, jurisdiction presently resides with the St. Petersburg, Florida, RO.

By way of history, the Board initially denied the Veteran's claim for service connection for a back disorder in February 2007.  However, the U.S. Court of Appeals for Veterans Claims (Court) set aside the Board's February 2007 decision, in part, and remanded the issue for readjudication in compliance with directives specified in the Court's decision.  Subsequently, in September 2009 and May 2012, the Board remanded this matter for additional development.  Then, in March 2013, the Board again denied the claim, and, upon appeal to the Court, the Board decision was vacated pursuant to a May 2014 Memorandum Decision.  

The Board also notes that a May 2014 rating decision denied the Veteran's claim for a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  Although a private attorney submitted a notice of disagreement in June 2014 with regard to this issue, the private attorney was not Veteran's representative at that time.  Rather, a June 2014 VA Form 21-22 had been executed in favor of Disabled American Veterans.  The Board notes that, should the Veteran wish to file a notice of disagreement with the May 2014 decision, a new notice of disagreement must be filed within a year of that decision.  See 38 U.S.C.A. § 7105 (2014) (stating that "[n]otices of disagreement, and appeals, may be filed by the claimant . . . or such accredited representative, attorney, or authorized agent" but "[n]ot more than one recognized organization, attorney, or agent will be recognized at any one time in the prosecution of a claim").  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the record, this appeal must be remanded so that potentially relevant private medical records can be obtained.  

First, in November 2014, the Veteran's attorney stated that there are outstanding treatment records from Dr. A. and Dr. R.  They attorney explained, "Because these records are relevant to the issue at hand, we ask the Board to remand the claim so [the Veteran] can obtain assistance in obtaining this relevant evidence."  Accordingly, additional efforts must be undertaken to obtain the identified private treatment records. 

Second, according to the May 2014 Memorandum Decision, the Court stated that "if the appellant believes that additional relevant records exist from Allegiance Health, he is free to submit a new release form, and the Court trusts that VA will expeditiously process his request."  Notably, following the Memorandum Decision, the Veteran submitted a new release form in July 2014 so that VA could obtain these records.  Unfortunately, it does not appear that any action has been taken to obtain Allegiance Health records contrary to the Court's Memorandum Decision.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, a remand is necessary to fulfill VA's duty to assist.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance form the Veteran (to include providing any needed release forms), obtain private treatment records from Allegiance Health and Dr. A. and Dr. R.  See July 2014 release form; November 2014 statement by the Veteran's private attorney.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  Such attempts and findings must be adequately documented in the Veteran's electronic claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 
38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




